Citation Nr: 1415479	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active military duty from August 1969 to December 1971.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

In November 2012, the Board dismissed the issues of entitlement to service connection for hepatitis C, a disability manifested by numbness of the hands, depression, and a disability manifested by pain of the legs and hips, other than bilateral lower extremity peripheral neuropathy; denied service connection for flat feet; granted service connection for bilateral lower extremity peripheral neuropathy; and remanded the issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected DM, and entitlement to service connection for hypertension to the RO for additional development.  

The Board directed the RO to obtain an examination and nexus opinion on whether it is as likely as not that any erectile dysfunction was caused or aggravated by service-connected DM and to provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to service connection for hypertension.  A VA examination and nexus opinion on the issue of entitlement to service connection for erectile dysfunction, to include as secondary to DM, was obtained in February 2013.  A Statement of the Case on the issue of entitlement to service connection for hypertension was sent to the Veteran in September 2013.  As a timely substantive appeal has not been received by VA on the issue of entitlement to service connection for hypertension, this issue is not part of the current appeal.  

Because a timely substantive appeal has not been received in response to the issuance of the September 2013 Statement of the Case that failed to find new and material evidence sufficient to reopen a claim for service connection for contact dermatitis, this issue is also not part of the current appeal. 

As the actions requested in the November 2012 Board remand have been completed, there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran and his spouse testified at a videoconference hearing with the undersigned Veterans Law Judge in August 2012, and a copy of the transcript is of record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by a September 2013 statement from the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran currently has erectile dysfunction that began in service, is etiologically related to active military service or was caused or aggravated by service-connected DM.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The Veteran does not have erectile dysfunction that is proximately due to, the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was informed in the March 2007 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records and post service VA treatment and examination reports are of record.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained in February 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate, as it is predicated on a reading of relevant medical records and examination of the Veteran.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) also requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above regulation. 

Here, during the October 2009 DRO hearing, the Veteran declined representation.  The DRO asked questions to ascertain to ascertain the onset of symptoms and any nexus between current disability and service.  The DRO suggested the submission of evidence that might have been overlooked and that might substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

At the August 2012 videoconference hearing, the agent and the VLJ asked the Veteran questions about the bases for the service connection issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ asked questions to ascertain the onset of symptoms and any nexus between current disability and service-connected DM.  The VLJ solicited information to ascertain the existence of any outstanding evidence that had been overlooked that might substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his August 2012 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for erectile dysfunction, to include as secondary to his service-connected DM.  The Veteran contended at his August 2012 videoconference hearing that he has had erectile dysfunction since he began having problems related to DM in 2006.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records do not reveal any complaints or findings indicative of erectile dysfunction, including on service discharge examination in December 1971.

It was noted in VA treatment records beginning in January 2006 that the Veteran was prescribed medication to help with erections.  

The Veteran reported on VA evaluation in March 2008 that he was able to obtain an erection with Viagra; genitourinary examination was normal.

The Veteran testified at his RO hearing in October 2009 that his erectile dysfunction was due to sexually transmitted disease he had in service.

According to a March 2012 VA Aid and Attendance evaluation, the Veteran did not have complications of DM that included erectile dysfunction.

The Veteran testified at his August 2012 videoconference hearing that he began having problems with erectile dysfunction in 2006, which was the time that he began having problems that were subsequently associated with his service-connected DM.

In response to the November 2012 Board remand, a VA evaluation with nexus opinion was obtained in February 2013, in which the Veteran indicated that the onset of his erectile dysfunction was in 2000.  He noticed in 2001 that he could not keep an erection; it worsened in 2005 or 2006, and he was given medication, which did not completely resolve the problem.  The examiner reported that the claims files had been reviewed and that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of service-connected DM because it preexisted the DM and did not worsen when DM was diagnosed in 2011.  

Based on the above evidence, the Board finds that the evidence of record fails to establish that the Veteran has erectile dysfunction due to either his military service or to his service-connected DM.  There were no recorded complaints or clinical findings of erectile dysfunction either in service or for many years after final service discharge, as the initial post-service reference to an erectile problem was in January 2006, more than 34 years after service discharge.  The Veteran has not asserted, and the record does not contain any objective evidence that relates the Veteran's erectile dysfunction to service.  Moreover, the nexus opinion on file, which is based on an in-person evaluation and a review of the record, is probative evidence against the claim.  There is no nexus opinion in favor of the claim.

The Veteran's testimony and lay statements have been taken into consideration in this case.  Although the Veteran is competent to report his subjective symptoms, the Board finds that the Veteran, who does not have any medical training, is not competent to opine as to whether he currently has erectile dysfunction as secondary to a service-connected disorder because the determination of the etiology of his erectile dysfunction requires medical expertise to determine.  

Because all of the requirements for service connection are not shown, the Veteran does not have erectile dysfunction due to service or to service-connected DM.  The Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected DM, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


